Exhibit Physicians Formula Holdings, Inc. Announces Preliminary Fourth Quarter and Fiscal Year 2008 Net Sales and Net Income per Diluted Common Share Company Announces Fourth Quarter 2008 Conference Call to be held on Monday, March 9, AZUSA, CA (February 9, 2009) – Physicians Formula Holdings, Inc. (NASDAQ: FACE) (“Physicians Formula” or the “Company”) today announced preliminary net sales and net income per diluted common share results for the three months and fiscal year ended December 31, 2008. The Company noted that since early November 2008, the consumer environment has weakened at a faster pace than previously anticipated and tight inventory control by retailers reduced the expectedpipelineorders for new products. As a result, shipments lagged retail sales for the fourth quarter of 2008. Net sales for the fourth quarter of 2008 are currently estimated to be between $27.1 million and $29.1 million, compared to net sales of $33.9 million for the same period in 2007.Net income per diluted common share for the fourth quarter of 2008 is estimated to be between $0.10 and $0.15 on approximately 14.1 million diluted common shares, compared to net income per diluted common share of $0.33 for the same period in 2007. Net sales for the full year 2008 are estimated to be between $112.9 million and $114.9 million, compared to net sales of $111.5 million for the fiscal year 2007. Net income per diluted common share is expected to be between $0.43 and $0.48, based on 14.5 million diluted common shares, compared to net income per diluted common share of $0.60 in 2007. The Company’s previous fiscal year 2008 outlook for net sales was in the range of $120 million and $123 million and outlook for net income per diluted common share was in the range of $0.52 and $0.57, based on 14.5 million diluted common shares. The Company also noted that for fiscal year 2008, net cash provided by operating activities is estimated to be between $11.5 million and $13.0 million, compared to $1.2 million for fiscal year 2007. As of December 31, 2008, the Company had $7.9 million of outstanding indebtedness under its revolving credit facility, with $17.1 million available for borrowing, and $10.5 million of outstanding indebtedness under its term loan facility. “Despite an extremely challenging environment in 2008, industry point-of-sale data shows that our retail sales continued to grow when compared to2007 and we expect to report an increase in net sales for the full year 2008,” stated Ingrid Jackel, Chairwoman and CEO of Physicians Formula. Ms.
